 Case 4:20-cv-00773-ALM Document 15 Filed 12/01/20 Page 1 of 5 PageID #: 225




                          United States District Court
                                 EASTERN DISTRICT OF TEXAS
                                     SHERMAN DIVISION

ALBION INVESTMENTS, INC.,                          §
                                                   §
       Plaintiff,                                  §   Civil Action No. 4:20-CV-00773
                                                   §   Judge Mazzant
v.                                                 §
                                                   §
TRAVELERS CASUALTY INSURANCE                       §
COMPANY OF AMERICA,                                §
                                                   §
       Defendant.                                  §


                         MEMORANDUM OPINION AND ORDER

       Pending before the Court is Defendant Travelers Casualty Insurance Company of

America’s (“Travelers”) Motion to Dismiss Plaintiff’s Extra-Contractual Claims. (Dkt. #11).

Having considered the motion and the relevant pleadings, the Court finds that the motion should

be denied.

                                        BACKGROUND

       Albion Investments, Inc., (“Albion”) owns commercial property at 7447 Hillcrest Road,

Frisco, Texas, (the “Property”) which was covered by an insurance policy issued by Travelers. On

March 24, 2019, Albion claims the Property was hit by a storm bringing hail and high winds,

which damaged the Property’s roofing system. Albion submitted a claim to Travelers, and

Travelers assigned adjusters to Albion’s claim. Albion alleges, however, that Travelers did not

timely investigate the claim and were not diligent in their work.

       Travelers did ultimately inspect the Property, and the claims adjuster prepared a denial

letter stating the damage to the Property fell below the deductible. Albion claims Travelers did not

conduct a thorough investigation of the claim, failed to account for all of the damages covered,
 Case 4:20-cv-00773-ALM Document 15 Filed 12/01/20 Page 2 of 5 PageID #: 226




failed to fairly evaluate and adjust the claim, failed to perform its contractual duty to compensate

Albion under the policy, made misrepresentations to Albion regarding the damages to the Property

and whether it was covered, failed to make an attempt to settle the claim in a prompt and fair

manner, and failed to explain why full payment was not being made.

        On June 13, 2019, Albion retained its own engineer to inspect the Property. After reviewing

Albion’s engineer’s report, Travelers agreed to re-inspect the Property on July 18, 2019. After the

reinspection, Travelers did not change their position on the claim. Consequently, Albion retained

counsel, and on March 20, 2020, Albion’s counsel sent a Texas Insurance Code 542A Notice and

Texas Deceptive Trade Practices Act (“DTPA”) demand letter to Travelers. After receiving the

letter, Travelers requested to re-inspect the property on May 5, 2020, but did not change its position

after the inspection.

        On September 14, 2020, Albion filed a state court action in Collin County, Texas, and on

October 9, 2020, Travelers filed its notice of removal. After Travelers filed its first Motion to

Dismiss (Dkt. #5), Albion filed its Amended Complaint. (Dkt. #7). In the Amended Complaint,

Albion alleges breach of contract, violations of the Texas Insurance Code, DTPA claims, and a

claim for breach of duty of good faith and fair dealing. Following the Amended Complaint,

Travelers filed this Motion to Dismiss (Dkt. #11).

                                       LEGAL STANDARD

        The Federal Rules of Civil Procedure require that each claim in a complaint include a “short

and plain statement . . . showing that the pleader is entitled to relief.” FED. R. CIV. P. 8(a)(2). Each

claim must include enough factual allegations “to raise a right to relief above the speculative level.”

Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007).




                                                   2
 Case 4:20-cv-00773-ALM Document 15 Filed 12/01/20 Page 3 of 5 PageID #: 227




       A Rule 12(b)(6) motion allows a party to move for dismissal of an action when the

complaint fails to state a claim upon which relief can be granted. FED. R. CIV. P. 12(b)(6). When

considering a motion to dismiss under Rule 12(b)(6), the Court must accept as true all well-pleaded

facts in the plaintiff’s complaint and view those facts in the light most favorable to the plaintiff.

Bowlby v. City of Aberdeen, 681 F.3d 215, 219 (5th Cir. 2012). The Court may consider “the

complaint, any documents attached to the complaint, and any documents attached to the motion to

dismiss that are central to the claim and referenced by the complaint.” Lone Star Fund V (U.S.),

L.P. v. Barclays Bank PLC, 594 F.3d 383, 387 (5th Cir. 2010). The Court must then determine

whether the complaint states a claim for relief that is plausible on its face. “A claim has facial

plausibility when the plaintiff pleads factual content that allows the [C]ourt to draw the reasonable

inference that the defendant is liable for the misconduct alleged.” Gonzalez v. Kay, 577 F.3d 600,

603 (5th Cir. 2009) (quoting Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009)). “But where the well-

pleaded facts do not permit the [C]ourt to infer more than the mere possibility of misconduct, the

complaint has alleged—but it has not ‘show[n]’—‘that the pleader is entitled to relief.’” Iqbal,

556 U.S. at 679 (quoting FED. R. CIV. P. 8(a)(2)).

       In Iqbal, the Supreme Court established a two-step approach for assessing the sufficiency

of a complaint in the context of a Rule 12(b)(6) motion. First, the Court should identify and

disregard conclusory allegations, for they are “not entitled to the assumption of truth.” Iqbal, 556

U.S. at 664. Second, the Court “consider[s] the factual allegations in [the complaint] to determine

if they plausibly suggest an entitlement to relief.” Id. “This standard ‘simply calls for enough

facts to raise a reasonable expectation that discovery will reveal evidence of the necessary claims

or elements.’” Morgan v. Hubert, 335 F. App’x 466, 470 (5th Cir. 2009) (citation omitted). This




                                                 3
 Case 4:20-cv-00773-ALM Document 15 Filed 12/01/20 Page 4 of 5 PageID #: 228




evaluation will “be a context-specific task that requires the reviewing court to draw on its judicial

experience and common sense.” Iqbal, 556 U.S. at 679.

       Thus, “[t]o survive a motion to dismiss, a complaint must contain sufficient factual matter,

accepted as true, to ‘state a claim to relief that is plausible on its face.”’ Id. at 678 (quoting

Twombly, 550 U.S. at 570).

       Travelers also moves to dismiss Albion’s extra-contractual claims under Federal Rule of

Civil Procedure 9(b). Rule 9(b) states, “[i]n alleging fraud or mistake, a party must state with

particularity the circumstances constituting fraud or mistake. Malice, intent, knowledge, and other

conditions of a person’s mind may be alleged generally.” Fed. R. Civ. P. 9(b).

       Rule 9(b)’s particularity requirement generally means that the pleader must set forth the

“who, what, when, where, and how” of the fraud alleged. United States ex rel. Williams v. Bell

Helicopter Textron, Inc., 417 F.3d 450, 453 (5th Cir. 2005). A plaintiff pleading fraud must

“specify the statements contended to be fraudulent, identify the speaker, state when and where the

statements were made, and explain why the statements were fraudulent.” Herrmann Holdings Ltd.

v. Lucent Techs. Inc., 302 F.3d 552, 564–65 (5th Cir. 2002). The goals of Rule 9(b) are to

“provide[] defendants with fair notice of the plaintiffs’ claims, protect[] defendants from harm to

their reputation and goodwill, reduce[] the number of strike suits, and prevent[] plaintiffs from

filing baseless claims.” U.S. ex rel. Grubbs v. Kanneganti, 565 F.3d 180, 190 (5th Cir. 2009)

(citing Melder v. Morris, 27 F.3d 1097, 1100 (5th Cir. 1994)). Courts are to read Rule 9(b)’s

heightened pleading requirement in conjunction with Rule 8(a)’s insistence on simple, concise,

and direct allegations. Williams v. WMX Techs., Inc., 112 F.3d 175, 178 (5th Cir. 1997). However,

this requirement “does not ‘reflect a subscription to fact pleading.’” Grubbs, 565 F.3d at 186.

“Claims alleging violations of the Texas Insurance Code and the DTPA and those asserting fraud,



                                                 4
    Case 4:20-cv-00773-ALM Document 15 Filed 12/01/20 Page 5 of 5 PageID #: 229




    fraudulent inducement, fraudulent concealment, and negligent misrepresentation are subject to the

    requirements of Rule 9(b).” Frith v. Guardian Life Ins. Co. of Am., 9 F. Supp. 2d 734, 742 (S.D.

    Tex. 1998); see Berry v. Indianapolis Life Ins. Co., No. 3:08-CV-0248-B, 2010 WL 3422873, at

    *14 (N.D. Tex. Aug. 26, 2010) (“‘[W]hen the parties have not urged a separate focus on the

    negligent misrepresentation claims,’ the Fifth Circuit has found negligent misrepresentation claims

    subject to Rule 9(b) in the same manner as fraud claims.”). Failure to comply with Rule 9(b)’s

    requirements authorizes the Court to dismiss the pleadings as it would for failure to state a claim

    under Rule 12(b)(6). United States ex rel. Williams v. McKesson Corp., No. 3:12-CV-0371-B,

    2014 WL 3353247, at *3 (N.D. Tex. July 9, 2014) (citing Lovelace v. Software Spectrum, Inc., 78

    F.3d 1015, 1017 (5th Cir. 1996)).

                                               ANALYSIS

           After reviewing the amended complaint, motion to dismiss, response, and supplemental

    authorities, the Court finds that Plaintiff has stated plausible claims upon which relief could be

.   granted.

                                            CONCLUSION

           It is therefore ORDERED that Travelers’ Motion to Dismiss Plaintiff’s Extra-Contractual

    Claims (Dkt. #11) is hereby DENIED.

           SIGNED this 1st day of December, 2020.




                                         ___________________________________
                                         AMOS L. MAZZANT
                                         UNITED STATES DISTRICT JUDGE




                                                    5
